                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                         )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 15-cr-40026-SMY
                                                   )
 TORENCE D. JONES,                                 )
                                                   )
                         Defendant.                )


                                             ORDER
YANDLE, District Judge:

       On June 25, 2019, the Court revoked Defendant Torence D. Jones’ supervised release and

sentenced him to 10 month’s imprisonment, followed by 36 months of supervised release (Doc.

66). Special Condition # 4 for the new term of supervision requires that Jones reside in a

Residential Reentry Center for the first 180 days. This condition was imposed in part due to “…

defendant’s failure to allow the probation officer to visit him at a reasonable time at his residence,

and defendant’s failure to show he had a stable residence …” (Doc. Nos. 69-71). Jones began his

term of supervised release at the Centerstone Residential Reentry Center (“Centerstone”) in

Marion, Illinois on April 3, 2020.

       Jones has filed an Emergency Motion for Modification of Terms of Supervised Release

(Doc. 75) which is now before the Court. He asserts that he is at a heightened risk of contracting

COVID-19 at Centerstone due to his history of respiratory illnesses, high blood pressure and

obesity, and requests a modification to Special Condition # 4 to allow him to reside with his mother

on home detention. The Government opposes the Motion (Doc. 76).
       The Court recognizes the unprecedented magnitude of the COVID-19 pandemic. This

virus has been identified as a world-wide pandemic, resulting in a declaration of a national

emergency by the federal government and state of emergency by the State of Illinois.

Nevertheless, Jones’ contention that he may be at a heightened risk of contracting COVID-19 is

merely speculative. While he correctly states that generally, individuals at residential facilities are

at an increased risk of contracting COVID-19 should an outbreak develop, information proffered

by the Government indicates that the staff at Centerstone are implementing all reasonable

precautionary practices possible to protect residents from exposure to COVID-19. They are

closely screening all those who enter the facility for COVID-19 symptoms, residents and staff are

completing daily sanitizing throughout the day, and the facility has severely restricted visitors and

movement. As of now, there is no evidence of the presence of COVID-19 at the facility.

       Moreover, Jones’ medical conditions do not present a compelling reason for modification

of his supervised release. He is 27 years old and suffered from pneumonia and asthma seven years

ago according to his PSR. There is no indication that he is currently taking medication for these

conditions. Nor is there any evidence that Centerstone is not currently meeting his medical needs.

Accordingly, the Emergency Motion for Modification of Terms of Supervised Release (Doc. 75)

is DENIED.

       IT IS SO ORDERED.

       DATED: April 14, 2020




                                                       STACI M. YANDLE
                                                       United States District Judge




                                                  2
